         Case 4:18-cv-00647-CLM Document 57 Filed 02/12/20 Page 1 of 15                                FILED
                                                                                              2020 Feb-12 AM 11:29
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                           MIDDLE DIVISION

JEFFREY WASHBURN,                              )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )         Case No. 4:18-CV-00647-CLM
                                               )
AT&T UMBRELLA BENEFIT                          )
PLAN # 1, AT&T UMBRELLA                        )
BENEFIT PLAN # 2, AND                          )
AT&T UMBRELLA BENEFIT                          )
PLAN # 3,                                      )
                                               )
       Defendants.                             )

                              MEMORANDUM OPINION

       Plaintiff Jeffrey Washburn (“Washburn”) brings this action pursuant to the

Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1001

et seq., challenging Defendants AT&T Umbrella Benefit Plan Nos. 1, 2, and 3’s

(collectively, “Defendants”) denial of his short-term and long-term disability

benefits (Count I) and the termination of his life insurance policy while disabled

(Count II). See Doc. 36, Second Amended Complaint.

       Both sides seek judgment in their favor; Defendants have filed a Brief in

Support of Motion for Summary Judgment 1 (doc.39) and Washburn has filed a cross

1
  The Court’s Initial Order orders the parties to file “motions for judgment,” rather than “motions
for summary judgment,” because of the unusual nature of ERISA cases (doc. 5 at 8-9). Yet,
Defendants filed a document titled “Brief in Support of Motion for Summary Judgment” (doc. 39).
The Court considers this document to be a motion for judgment and supporting brief.
         Case 4:18-cv-00647-CLM Document 57 Filed 02/12/20 Page 2 of 15




Motion for Judgment (doc. 40). Upon consideration of the motions, briefs, and the

record, Defendants’ motion (doc. 39) is due to be GRANTED and Washburn’s cross

motion (doc. 40) is due to be DENIED.

                                      BACKGROUND 2

       Washburn began working for Bellsouth Telecommunications, LLC

(“Bellsouth”) in 2001. Defendants’ Statement of Facts (“DSF”), ¶ 1. As a Bellsouth

employee, Washburn was a participant in the AT&T Southeast Disability Benefits

Program (the “Plan”), which provided short-term and long-term disability benefits

to eligible employees. DSF ¶ 4. The Plan is administered by AT&T Services, Inc.

and the Claims Administrator for the Plan is Sedgwick Claims Management

Services, Inc. (“Sedgwick”), which operated the AT&T Integrated Disability Service

Center (“IDSC”). DSF ¶¶ 5, 7.

    A. The Plan

       The short-term disability benefits available under the Plan are defined and

described in AT&T Umbrella Benefit Plan No. 3 and the Summary Plan Description

(“SPD”). Plaintiff’s Statement of Facts (“PSF”), ¶ 15. The Plan defined an “Eligible

Employee” as a “Bargained Employee on active payroll of a participating company.”

DSF ¶ 14. An employee could begin to receive short-term disability benefits on the

2
  The facts set out in this opinion are gleaned from the parties’ submissions of facts claimed to be
undisputed, their respective responses to those submissions, and the Court’s own examination of
the evidentiary record.
          Case 4:18-cv-00647-CLM Document 57 Filed 02/12/20 Page 3 of 15




eighth consecutive day of absence, if he was an Eligible Employee and considered

disabled. DSF ¶ 13. The Plan allowed that if the IDSC determined an employee was

eligible for short-term disability benefits, he would receive 13 weeks of benefits at

full pay and 39 weeks of benefits at 50% of his total pay, for a total of 52 weeks of

short-term disability benefits. DSF ¶ 12. The Plan further specifies that an employee

is entitled to receive long-term disability benefits at a rate of 50% of his pay until

age 65 if he is an Eligible Employee and continue to remain disabled. DSF ¶ 16.

According to the SPD, short-term disability benefits under the Plan end when

“[y]our employment is terminated for any reason (including your death, retirement

or layoff).” PSF ¶ 16, DSF ¶ 15 3. The SPD also specified that employees were not

eligible for long-term benefits if their employment ends “for any reason … before

the expiration of the 52-week maximum for Short-Term Disability Benefits.” DSF

¶ 17.4

    B. Washburn Approved for Short-Term Disability Benefits

         On May 24, 2016, Washburn filed a claim for short-term disability benefits

after he suffered a stroke. DSF ¶ 8. Two medical experts appointed by the Social



3
  Washburn disputes whether this language was part of “the Plan,” based on his argument that the
summary plan document is not part of the plan. However, as previously explained, this Court has
treated both parties’ motions as Motions for Judgment, meaning the Court is the fact finder, based
on the briefs and the record. Regardless, it is undisputed among the parties that this language is
contained in the SPD.
4
  Washburn also disputes whether this language is contained in the SPD or the Plan. See FN 3.
       Case 4:18-cv-00647-CLM Document 57 Filed 02/12/20 Page 4 of 15




Security Administration confirmed Washburn’s disability due to his stroke. PSF ¶

2. On June 6, 2016, the IDSC gave initial approval of Washburn’s short-term

disability claim for May 25, 2016 through June 13, 2016. DSF ¶ 18. Washburn’s

benefits were extended several times and eventually approved through May 22,

2017. DSF ¶ 19, PSF ¶ 4.

   C. Bellsouth Closes Its Birmingham Location

      On September 15, 2016, Bellsouth made the announcement that it planned to

close its Birmingham center, where Washburn was employed, effective October 1,

2016. DSF ¶ 20. The Birmingham employees were offered the options of following

work to Atlanta, Georgia, or seeking another position with the company. DSF ¶ 22.

Any employee who did not participate in one of these options would be removed

from payroll on December 27, 2016. DSF ¶ 22.

      Because he was a member of the Communication Workers of America Union,

Washburn had the additional options of either receiving termination pay or entering

the Partnership Job Bank. DSF ¶ 22. Entering the Partnership Job Bank allowed

Washburn to extend his last date on payroll beyond the Birmingham center’s closing

date. DSF ¶ 22. Specifically, it allowed Washburn to have his termination pay

distributed in bi-weekly payments equal to his weekly wage and remain in the

Partnership Job Bank for up to eighteen (18) weeks. DSF ¶ 24.
       Case 4:18-cv-00647-CLM Document 57 Filed 02/12/20 Page 5 of 15




      On November 7, 2017, Washburn informed Bellsouth that he was opting into

the Partnership Job Bank. DSF ¶ 25. Washburn remained in the Partnership Job

Bank until April 30, 2017, at which point he was removed from Bellsouth’s payroll.

DSF ¶ 26.

   D. The Termination of Washburn’s Disability Benefits

      On January 20, 2017, IDSC notified Washburn that his short-term disability

benefits expired on May 22, 2017 and that he might be eligible for long-term

disability benefits on that date. DSF ¶ 27. IDSC also informed Washburn that he

was required to apply for social security disability income. DSF ¶ 27.

      On February 15, 2017, IDSC contacted Washburn to begin the process of

applying for long-term disability benefits, because his short-term disability benefits

were scheduled to end in May 2017. DSF ¶ 28. On May 4, 2017, IDSC notified

Washburn that his request for long-term disability benefits under the Plan were

approved effective May 23, 2017. DSF ¶ 30.

      When Washburn was removed from Bellsouth’s payroll on April 30, 2017,

his short-term disability benefits were also terminated. PSF ¶ 5. Washburn’s

benefits were terminated solely because of the termination of his employment. PSF

¶ 10. IDSC received notification of Washburn’s termination on May 16, 2017. DSF

¶ 31. On May 22, 2017, IDSC notified Washburn that he did not qualify for long-

term disability benefits because he had not completed the 52-week period of short-
       Case 4:18-cv-00647-CLM Document 57 Filed 02/12/20 Page 6 of 15




term disability required to receive long-term disability benefits. DSF ¶ 32.

      Washburn appealed the termination of his benefits. PSF ¶ 7, DSF ¶ 33. On

June 25, 2017, IDSC informed Washburn that his appeal was denied because he no

longer met the definition of Eligible Employee, required for benefits, as of his April

30, 2017. DSF ¶ 34.

   E. AT&T’s Group Life Insurance Program

      As a Bellsouth employee, Washburn also participated in the AT&T’s Group

Life Insurance Program for Active Employees. DSF ¶ 35. While on short-term

disability benefits, an employee is responsible for making employee contributions

for continued coverage under the Group Life Insurance Program.            DSF ¶ 37.

According to plan documents, coverage under the Group Life Insurance Plan ends

on the last day of the month that a participant’s employment ends. DSF ¶ 36.

However, if active employment ends because of a layoff, some coverage under the

Group Life Insurance Program may still be available if the former employee

continues to pay the premium. DSF ¶ 38. There is an appeal process if an attempt to

participate in the Group Life Insurance Program is denied, but the decision must be

appealed within 180 days of receipt of the denial notice. DSF ¶ 40. A lawsuit

seeking eligibility under the Group Life Insurance Program can only be filed after

completing the entire appeals process as defined by the Plan. DSF ¶ 41.

      Washburn has not provided any evidence that he attempted to participate in
          Case 4:18-cv-00647-CLM Document 57 Filed 02/12/20 Page 7 of 15




the Group Life Insurance Program or that he took advantage of the appeals process

outlined in the Group Life Insurance Program before filing this lawsuit. Further,

any eligibility Washburn had for group life insurance terminated when his short-

term disability terminated, unless he either ported his coverage or converted his

insurance. Washburn has not provided any evidence that he did either of these

things.

                                    STANDARD

      The Court’s Initial Order in this case makes clear that the final submission of

motions and briefs in this case should be motions for final judgment, rather than

motions for summary judgment. Doc. 5 at 8-9. In an ERISA case, the general

summary judgment standard has limited application because the district court “sits

more as an appellate tribunal than as a trial court” and “evaluates the reasonableness

of an administrative determination in light of the record compiled before the plan

fiduciary.” Curran v. Kemper Nat’l Servs., Inc., 2005 WL 894840, *7 (11th Cir.

Mar. 16, 2005) (unpublished per curiam opinion) (quoting Leahy v. Raytheon Co.,

315 F.3d 11, 18 (1st Cir. 2002)).

      In light of the district court’s role in reviewing ERISA claims, the Eleventh

Circuit has provided a six-step sequential framework for reviewing ERISA benefit

denials:

   1. Apply the de novo standard to determine whether the claim administrator’s
       Case 4:18-cv-00647-CLM Document 57 Filed 02/12/20 Page 8 of 15




      benefits-denial decision was “wrong” (i.e., the court disagrees with the
      administrator’s decision); if it is not, then end the inquiry and affirm the
      decision.
   2. If the administrator’s decision in fact is “de novo wrong,” then determine
      whether he was vested with discretion in reviewing claims; if not, end judicial
      inquiry and reverse the decision.

   3. If the administrator’s decision is “de novo wrong” and he was vested with
      discretion in reviewing claims, then determine whether “reasonable” grounds
      supported it (hence, review his decision under the more deferential arbitrary
      and capricious standard).

   4. If no reasonable grounds exist, then end the inquiry and reverse the
      administrator’s decision; if reasonable ground do exist, then determine if he
      operated under a conflict of interest.
   5. If there is no conflict, then end the inquiry and affirm the decision.

   6. If there is a conflict, the conflict should merely be a factor for the court to take
      into account when determining whether an administrator’s decision was
      arbitrary and capricious.

Blankenship v. Metro. Life. Ins. Co., 644 F.3d 1350, 1355 (11th Cir. 2011). The

court should conduct its review by considering “the material available to the

administrator at the time it made its decision.” Id. Furthermore, the claimant has

the continued burden of proving entitlement to ERISA benefits. Glazer v. Reliance

Std. Life Ins. Co., 524 F.3d 1241, 1248 (11th Cir. 2008).

                                     ANALYSIS

 I.   COUNT ONE: Claim for ERISA Benefits

      As set forth under the Standard of Review, this Court must follow a six-step

framework to determine whether the decision to deny Washburn’s disability
        Case 4:18-cv-00647-CLM Document 57 Filed 02/12/20 Page 9 of 15




insurance benefits was reasonable. The first step of this analysis requires the Court

to “review the administrator’s decision de novo for correctness: based on the

evidence before the administrator at the time it made its decision, the court evaluates

whether it would have reached the same decision.” Melech v. Life Ins. Co. of N.

Am., 739 F.3d 663, 674 (11th Cir. 2014). “If the decision is correct, the court goes

no further and grants judgment in favor of the administrator.” Id.

      As detailed below, the administrator’s decision was correct, so this Court goes

no further than step one.

          A. The Administrator’s Decision to Terminate Washburn’s Short-
             Term Disability Benefits was Correct.

      Under step one, the Court finds that it would have made the same decision as

the claims administrator regarding the termination of Washburn’s short-term

disability benefits.

      1. Plain terms of SPD: A review of the administrative record indicates that

Sedgwick, the claims administrator, made the decision to terminate Washburn’s

benefits after he was terminated from employment at Bellsouth due to a surplus. The

Plan required that Washburn remain an “Eligible employee” to remain eligible to

receive short-term disability benefits. In other words, Washburn had to be “on

active payroll of a participating company.” When Washburn was removed from

payroll due to the surplus, he no longer met the definition of Eligible employee.
       Case 4:18-cv-00647-CLM Document 57 Filed 02/12/20 Page 10 of 15




      Although this is an unfortunate outcome for a long-term employee with a

disability, this Court cannot conclude that the administrator’s decision was incorrect.

The administrator was guided by the specific terms of the SPD, which states that

short-term disability benefits under the Plan end when “[y]our employment is

terminated for any reason (including your death, retirement or layoff).” (emphasis

added). The parties agree that Washburn was disabled and that he received short-

term disability benefits from May 26, 2016 until he was removed from payroll on

April 30, 2017. Because the terms of the SPD are clear that short-term disability

benefits end when employment is terminated, “for any reason,” Sedgwick’s decision

to terminate Washburn’s short-term disability benefits was correct—i.e. this Court

would have reached the same decision, based on the explicit terms of the Plan. See

Alday v. Container Corp. of Am., 906 F.2d 660, 665 (11th Cir. 1990), cert. denied

111 S.Ct. 674 (1991) (a right to benefits “can only be found if it is established by

contract under the terms of the ERISA-governed plan document.”)

      2. SPD vs. Plan: Washburn argues that the administrator’s decision was

incorrect because the termination language is included in the SPD, rather than in the

terms of the Plan itself. Although Washburn cites multiple cases to demonstrate that

the SPD forfeiture provision is invalid (see Doc. 44 at 2), the United States Supreme

Court case is not analogous to the case at hand, and the remaining cases Washburn

cites are not the law in the Eleventh Circuit. Instead, this Court looks to Alday v.
       Case 4:18-cv-00647-CLM Document 57 Filed 02/12/20 Page 11 of 15




Container Corp. of America to determine whether the forfeiture provision contained

in the SPD is valid.

      In Alday, an employer raised the required employee contributions for a

retirement health benefit plan and lowered the maximum benefits available under

the plan. The plaintiff in Alday attacked the validity of the changes and argued that

the district court should consider written and oral communications about the plan

changes, in addition to the formal plan documents, to find that the employer’s

changes were invalid. The Eleventh Circuit upheld the district court’s decision that

other communications, such as a summary of personal benefits booklet or letters to

employees nearing retirement, could not modify the terms of the formal plan

documents. “ERISA requires that welfare benefit plans be governed by written plan

documents which are to be prepared and filed in compliance with ERISA's reporting

and disclosure requirements. The SPD is the statutorily established means of

informing participants of the terms of the plan and its benefits.” Alday, 906 F.2d

660, 665 (emphasis added) (citing 29 U.S.C. §§ 1022(a) & 1102; 29 C.F.R. §

2520.102-2). The Eleventh Circuit made clear that the SPD is considered part of

the plan documents that govern the terms of benefits, as required by the statute.

      Even more importantly, the Eleventh Circuit noted that the right to terminate

or modify employee benefits was specifically laid out in the SPD and that this

provision was binding, because the SPD was part of the formal plan documents. Id.
       Case 4:18-cv-00647-CLM Document 57 Filed 02/12/20 Page 12 of 15




at 666 (“Here, [] an SPD [] clearly functioned as the plan document required by

ERISA. Moreover, the SPD unambiguously set out the rights of the parties,

including CCA's right to terminate or modify the plan.”)

      The same is true here: the SPD is part of the formal plan documents. Because

the SPD is a formal part of the plan documents, as required by ERISA, the Court

reiterates its former finding that Sedgwick’s decision to terminate Washburn’s short-

term disability benefits was correct, in that it was based on the unambiguous terms

of the Plan and the formal plan documents.

         B. Washburn is not entitled to Long-Term Disability Benefits.

      Washburn originally filed a Complaint in state court (doc. 1-1) and then filed

two Amended Complaints (docs. 25, 36) with this Court.             The most recent

Amended Complaint is the operative pleading in this case, and in Count I of that

Amendment Complaint, Washburn seeks both short-term and long-term disability

benefits. See Doc. 36 at ¶ 6.

      1. Waiver: In his Motion for Judgment, Washburn states that “Counsel for

Plaintiff will delay filing a motion for LTD benefits since Defendants have

represented that LTD benefit claim will be reevaluated if STD benefits are awarded.”

Doc. 40 at 1. Defendants argue that Washburn’s failure to address long-term

benefits in the briefing for “judgment” means that Washburn has waived any claim

for long-term disability benefits under Count I. The Court agrees. This conclusion
       Case 4:18-cv-00647-CLM Document 57 Filed 02/12/20 Page 13 of 15




is supported by both the Court’s Initial Order in this case and by case law.

      The Court’s Initial Order states that “ERISA cases are non jury cases and the

court will determine issues of fact.” Doc. 5 at 3. The Initial Order further states

that, “[i]n the interest of judicial economy and fairness, this case will be set for final

submission on briefs and the record.” The parties, including Washburn, were

informed that the case would be before the Court for final submission in the Initial

Order. Washburn had the opportunity to brief and argue that his long-term disability

benefits should not have been denied. Eleventh Circuit case law supports a finding

that by failing to brief this issue, Washburn has waived any claim for long-term

disability benefits. See, e.g. Coal. For the Abolition of Marijuana Prohibition v. City

of Atlanta, 219 F.3d 1301, 1326 (11th Cir. 2000) (“failure to brief and argue this

issue during the proceedings before the district court is grounds for finding that the

issue has been abandoned.”) In finding that Washburn waived or abandoned his

claim for long-term disability benefits, the Court also notes that Washburn failed to

respond to Defendants’ argument regarding abandonment, despite the opportunity

to do so in his response. See Doc. 44.

      2. Correctness: Even if Washburn has preserved his claim for long-term

disability benefits, the Court would find that the administrator’s decision to deny

Washburn’s long-term disability benefits was correct. The formal plan documents

plainly require a participant to exhaust a 52-week period of receiving short-term
          Case 4:18-cv-00647-CLM Document 57 Filed 02/12/20 Page 14 of 15




disability before becoming eligible for long-term disability benefits. Washburn fell

a few weeks short of exhausting the requisite 52 weeks of short-term disability

payments; thus the administrator correctly denied long-term benefits.5

    II.   COUNT TWO: Loss of Insurance Policy

          Count II of the operative Complaint in this case (doc. 36) contains a claim for
                                       6
loss of life insurance policy.             Specifically, Washburn’s complaint seeks

reinstatement of his life insurance policy and “appropriate relief.” Doc. 36.

          But, like his claim for long-term disability benefits, Washburn made no

argument in his brief regarding the loss of his life insurance policy (doc. 40), nor did

he address this claim in response to Defendants’ arguments that (a) Washburn

abandoned the claim and (b) it was meritless. See Doc. 44. Accordingly, the Court

finds that Washburn has abandoned this claim.

                                      CONCLUSION

          For the reasons explained above, the Defendants’ motion for final judgment

(doc. 39) is due to be GRANTED and Washburn’s motion for final judgment (doc.

40) is due to be DENIED. The Court will enter an order consistent with this


5
  Defendants dispute Washburn’s allegation that Defendants represented they would reevaluate
long-term disability benefits if short-term disability benefits were awarded. Doc. 43 at 3. They
further point out that Washburn has provided no evidence that such a communication occurred.
Id. The Court thus applies the plain terms of the formal plan documents.
6
 Washburn’s original Complaint (doc. 1-1) did not contain Count II – Loss of Life Insurance
Policy.
      Case 4:18-cv-00647-CLM Document 57 Filed 02/12/20 Page 15 of 15




opinion forthwith.

      DONE this 12th day of February, 2020.



                                   _________________________________
                                   COREY L. MAZE
                                   UNITED STATES DISTRICT JUDGE
